Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements (Nos. 333-164510, 333-152138, 333-92414, 333-101517, 333-106201, 333-122893, 333-134674, 333-143145 and 333-146607) on Form S-8 and Registration Statement (No. 333-175938) of Echo Therapeutics, Inc., on Form S-3 of our report dated April15, 2015, relating to the consolidated financial statementswhich appear in the Annual Report on Form 10-K for the year ended December 31, 2014. Our report contains an explanatory paragraph regarding the Company's ability to continue as a going concern. /s/ BDO USA, LLP Woodbridge, New Jersey April 15, 2015
